DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/818,413 (citing the claim set filed 08 June 2020) in view of Shimoda et al. (US Pat. App. Pub. No. 2016/0016813). 
With respect to claim 10, claims 1-4 of the ‘413 application recites a dielectric composition comprising a complex oxide containing bismuth, zinc, and niobium (see claim 1, lines 1-2), wherein the complex oxide is represented by a composition formula BixZnyNbzO1.75+δ (see claim 1, lines 7-8), in which x, y, and z satisfy relations of x+y+z=1.00 (see claim 1, line 3), 0.20≤y≤0.50 (see claim 1, line 5), and 2/3≤x/z≤3/2 (see claim 1, line 6).
Claims 1-4 of the ‘413 application fails to recite that the dielectric composition comprises a crystal phase formed of the complex oxide and having a pyrochlore type crystal structure, and an amorphous phase.
Shimoda, on the other hand, teaches a dielectric composition comprises a crystal phase formed of the complex oxide and having a pyrochlore type crystal structure, and an amorphous phase.  See paragraph [0141], citing a crystal phase and amorphous phase, and paragraph [0142], noting that the crystal phase is a pyrochlore crystal structure.  Such an arrangement results in improved electrical properties.  See paragraphs [0014] and [0151].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-4 of the ‘413 application, as taught by Shimoda, in order to improve the electrical properties of the dielectric composition.
With respect to claim 11, claims 1-4 of the ‘413 application, as modified by Shimoda, recite that the amorphous phase has the same composition as the complex oxide.  See Shimoda, paragraph [0141].
With respect to claim 14, claims 1-4 of the ‘413 application, as modified by Shimoda, recite that satisfies a relation of 0.30<y<0.50.  See claim 1 of the ‘413 application, line 5. 
With respect to claim 16, claims 1-4 of the ‘413 application, as modified by Shimoda, recite that x and z satisfy a relation of 1.20<x/z<1.50.  See claim 1 of the ‘413 application, line 6.
With respect to claim 18, claims 1-4 of the ‘413 application, as modified by Shimoda, recite that x and z satisfy a relation of 0.90<x/z<1.10.  See claim 1 of the ‘413 application, line 6.
With respect to claim 20, claims 1-4 of the ‘413 application, as modified by Shimoda, recite an electronic component comprising a dielectric film containing the dielectric composition according to claim 10.  See claim 3 of the ‘413 application.
With respect to claim 22, claims 1-4 of the ‘413 application, as modified by Shimoda, recite that the dielectric film is a dielectric deposition film.  See Shimoda, paragraph [0059]. 
With respect to claim 12, claims 1-4 of the ‘413 application recites a dielectric composition comprising a complex oxide containing bismuth, zinc, and niobium (see claim 1, lines 1-2), wherein the complex oxide is represented by a composition formula BixZnyNbzO1.75+δ (see claim 1, lines 7-8), in which x, y, and z satisfy relations of x+y+z=1.00 (see claim 1, line 3), 0.20≤y≤0.50 (see claim 1, line 5), and 2/3≤x/z≤3/2 (see claim 1, line 6)
Claims 1-4 of the ‘413 application fails to recite that, in an X-ray diffraction chart of the dielectric composition obtained by an X- ray diffraction measurement using a Cu-Ka ray as an X-ray source, a half-
Shimoda, on the other hand, teaches that, in an X-ray diffraction chart of the dielectric composition obtained by an X- ray diffraction measurement using a Cu-Ka ray as an X-ray source, a half-value width of a diffraction peak of a (222) plane that appears in a range of a diffraction angle 20 of 270 or more and 300 or less is 0.350 or more and 2.00 or less.  See paragraph [0141], citing a crystal phase and amorphous phase, and paragraph [0142], noting that the crystal phase is a pyrochlore crystal structure.  Per the instant application, the recited x-ray diffraction chart would only be produced when both a pyrochlore and amorphous phase both exist (see paragraph [0044]); this means Shimoda implicitly discloses the recited diffraction chart.  Such an arrangement results in improved electrical properties.  See paragraphs [0014] and [0151].  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-4 of the ‘413 application, as taught by Shimoda, in order to improve the electrical properties of the dielectric composition.
With respect to claim 13, claims 1-4 of the ‘413 application, as modified by Shimoda, recite that the amorphous phase has the same composition as the complex oxide.  See Shimoda, paragraph [0141].
With respect to claim 15, claims 1-4 of the ‘413 application, as modified by Shimoda, recite that satisfies a relation of 0.30<y<0.50.  See claim 1 of the ‘413 application, line 5. 
With respect to claim 17, claims 1-4 of the ‘413 application, as modified by Shimoda, recite that x and z satisfy a relation of 1.20<x/z<1.50.  See claim 1 of the ‘413 application, line 6.
With respect to claim 19, claims 1-4 of the ‘413 application, as modified by Shimoda, recite that x and z satisfy a relation of 0.90<x/z<1.10.  See claim 1 of the ‘413 application, line 6.
With respect to claim 21, claims 1-4 of the ‘413 application, as modified by Shimoda, recite an electronic component comprising a dielectric film containing the dielectric composition according to claim 10.  See claim 3 of the ‘413 application.
With respect to claim 23, claims 1-4 of the ‘413 application, as modified by Shimoda, recite that the dielectric film is a dielectric deposition film.  See Shimoda, paragraph [0059]. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848